DETAILED ACTION
This is a non-final office action on the merits. Claims 1-7 are pending and addressed below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2019 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 11/5/2020 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 2/18/2021 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 2/25/20211 is being considered by the examiner.
Non-English documents have been considered in as much as the translated portions and drawings provided (see MPEP 609).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a traveling drive unit, an obstacle sensing unit, a vehicle height adjustment unit, a traveling control unit, a vehicle height control unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "and the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "and the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

All dependent claims of this claim are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al.  (US 2013/0340201).
Regarding claim 1, as best understood, Jang et al.  teaches:
A self-propelled vacuum for performing cleaning while traveling along a floor surface, comprising: 
a vacuum body having a wheel for self-propelling (at least [0003]-[0005] discuss vacuum cleaner, figs. 1-10 [0049]-[0121] discuss robot cleaner, body 10, main wheels 40, suction portion 14,  in particular at least [0052]-[0053] discuss suction portion 14, [0111] discuss movement of the robot is caused by driving force of main wheels 40); 
a suction port provided at a lower surface of the vacuum body to suck dust and the like on a floor surface (at least [0003]-[0005] discuss vacuum cleaner, figs. 1-10 [0049]-[0121] discuss robot cleaner, body 10, main wheels 40, suction portion 14,  in particular at least [0052]-[0053] discuss suction portion 14, [0111] discuss movement of the robot is caused by driving force of main wheels 40); 
a traveling drive unit configured to drive the wheel (at least [0003]-[0005] discuss vacuum cleaner, figs. 1-10 [0049]-[0121] discuss robot cleaner, body 10, main wheels 40, suction portion 14,          discuss    in particular at least [0052]-[0053] discuss suction portion 14, [0111] discuss movement of the robot is caused by driving force of main wheels 40;   [0058]-[0092] discuss controller 100, driving unit 50, drive the driving unit to lower or raise main wheel 40, discuss sensor 90 includes “an obstacle detection sensor…, a sensor to determine if the robot is inclined” ); 
an obstacle sensing unit configured to sense an obstacle in a front in a traveling direction (at least [0003]-[0005] discuss vacuum cleaner, figs. 1-10 [0049]-[0121] discuss robot cleaner, body 10, main wheels 40, suction portion 14,          discuss    in particular at least [0052]-[0053] discuss suction portion 14, [0111] discuss movement of the robot is caused by driving force of main wheels 40;   [0058]-[0092] discuss controller 100, driving unit 50, drive the driving unit to lower or raise main wheel 40, 
a vehicle height adjustment unit configured to move the wheel up and down to adjust a vehicle height of the vacuum body; 
a traveling control unit configured to control the traveling drive unit; and 
a vehicle height control unit configured to control the vehicle height adjustment unit, 
wherein in a case where the traveling drive unit is driven and the obstacle sensing unit senses the obstacle during self-propelling, the vehicle height adjustment unit increases the vehicle height to a predetermined height, and thereafter, the self- propelled vacuum moves over the obstacle while the vehicle height is being adjusted such that a distance to the obstacle is held within a predetermined range;
(at least [0003]-[0005] discuss vacuum cleaner, figs. 1-10 [0049]-[0121] discuss robot cleaner, body 10, main wheels 40, suction portion 14,          discuss    in particular at least [0052]-[0053] discuss suction portion 14, [0111] discuss movement of the robot is caused by driving force of main wheels 40;   [0058]-[0092] discuss controller 100, driving unit 50, drive the driving unit to lower or raise main wheel 40, discuss sensor 90 includes “an obstacle detection sensor…, a sensor to determine if the robot is inclined”;  at least figs. 7-10 [0093]-[0121] discuss “The sensor of the robot cleaner to sense an obstacle positioned in front of or behind the robot cleaner checks if the stepped portion 80 has a height allowing the robot cleaner to cross over the stepped portion 80”, “the controller 100 determines if the auxiliary front wheel 20 has entered the stepped portion 80 according to information received from the sensors 90 (S10)”, “whether the auxiliary front wheel 20 has entered the stepped portion 80 may be determined by occurrence of inclination of the body 10 with the front side thereof positioned higher than the rear side thereof for a predetermined time”, “When it is determined that the auxiliary front wheel 20 has entered the stepped portion 80, the main wheel is lowered as exemplarily shown in FIG. 9 (S20)”, “As 

Regarding claim 2, Jang et al.  teaches:
wherein the obstacle sensing unit includes a height sensor configured to measure a height of the obstacle from the floor surface, and 
the vehicle height adjustment unit increases the vehicle height based on a measurement result of the height sensor 
(at least [0003]-[0005] discuss vacuum cleaner, figs. 1-10 [0049]-[0121] discuss robot cleaner, body 10, main wheels 40, suction portion 14,          discuss    in particular at least [0052]-[0053] discuss suction portion 14, [0111] discuss movement of the robot is caused by driving force of main wheels 40;   [0058]-[0092] discuss controller 100, driving unit 50, drive the driving unit to lower or raise main wheel 40, discuss sensor 90 includes “an obstacle detection sensor…, a sensor to determine if the robot is inclined”;  at least figs. 7-10 [0093]-[0121] discuss “The sensor of the robot cleaner to sense an obstacle positioned in front of or behind the robot cleaner checks if the stepped portion 80 has a height allowing the robot cleaner to cross over the stepped portion 80”, “the controller 100 determines if the auxiliary front wheel 20 has entered the stepped portion 80 according to information received from the sensors 90 (S10)”, “whether the auxiliary front wheel 20 has entered the stepped portion 80 may be determined by occurrence of inclination of the body 10 with the front side thereof positioned higher than the rear side thereof for a predetermined time”, “When it is determined that the auxiliary front wheel 20 has entered the stepped portion 80, the main wheel is lowered as exemplarily shown in FIG. 9 (S20)”, “As the main wheel 40 is lowered, the body 10 is raised with respect to the main wheel 40, and thereby the 

Regarding claim 3, Jang et al.  teaches:
wherein the height sensor is provided in a front of the vacuum body (at least [0090] discuss sensors 90 may be disposed adjacent to the main wheel 40, and it can be seen in fig. 1 that main wheels are provided in a front of the vacuum body;   in particular at least [0096]-[0099] discuss sensing that whether auxiliary front wheel 20 has entered the stepped portion 80 by first having slope 12 “raised along the front surface of the stepped portion 80”, then auxiliary front wheel 20 comes into contact with the stepped portion 80, then sensing the inclination,  in particular [0099] discuss able to determine the height of the obstacle being less than height of a usual stepped portion 80 based on inclination and time of inclination;    as the slope 12 and auxiliary front wheel 20 are needed come into contact with stepped portion 80 to determine inclination/in contact with and height of stepped portion 80/obstacle, slope 12 and auxiliary front wheel 20 are part of the sensor unit), and 
is configured to measure the height of the obstacle from the floor surface by changing a sensing area in an up-down direction in association with adjustment of the vehicle height of the vacuum body by the vehicle height adjustment unit (at least [0003]-[0005] discuss vacuum cleaner, figs. 1-10 [0049]-

Regarding claim 4, Jang et al.  teaches:
wherein the obstacle sensing unit includes a distance sensor provided at a lower front portion of the vacuum body to measure the distance to the obstacle, and 
based on a measurement result of the distance sensor, the vehicle height adjustment unit adjusts the vehicle height such that the distance to the obstacle is held within the predetermined range (at least [0003]-[0005] discuss vacuum cleaner, figs. 1-10 [0049]-[0121] discuss robot cleaner, body 10, main wheels 40, suction portion 14,          discuss    in particular at least [0052]-[0053] discuss suction portion 14, [0111] discuss movement of the robot is caused by driving force of main wheels 40;   [0058]-[0092] discuss controller 100, driving unit 50, drive the driving unit to lower or raise main wheel 40, discuss sensor 90 includes “an obstacle detection sensor…, a sensor to determine if the robot is inclined”;  at least figs. 7-10 [0093]-[0121] discuss “The sensor of the robot cleaner to sense an obstacle positioned in front of or behind the robot cleaner checks if the stepped portion 80 has a height allowing the robot cleaner to cross over the stepped portion 80”, “the controller 100 determines if the auxiliary front wheel 20 has entered the stepped portion 80 according to information received from the sensors 90 (S10)”, “whether the auxiliary front wheel 20 has entered the stepped portion 80 may be determined by occurrence of inclination of the body 10 with the front side thereof positioned higher than the rear side thereof for a predetermined time”, “When it is determined that the auxiliary front wheel 20 has entered the stepped portion 80, the main wheel is lowered as exemplarily shown in FIG. 9 (S20)”, “As the main wheel 40 is lowered, the body 10 is raised with respect to the main wheel 40, and thereby the body 10 may become level”, “the main wheel 40 vertically moves and therefore the robot cleaner according to the illustrated embodiment may climb up a higher stepped portion than in conventional cases”; in particular [0095] discuss sensing an obstacle in front of or behind the robot, and checks height of stepped portion 80;          in particular at least [0096]-[0099] discuss sensing that whether auxiliary 

Regarding claim 5, Jang et al.  teaches:
wherein the distance sensor includes a step sensor configured to sense a step on the floor surface (at least [0003]-[0005] discuss vacuum cleaner, figs. 1-10 [0049]-[0121] discuss robot cleaner, body 10, main wheels 40, suction portion 14,          discuss    in particular at least [0052]-[0053] discuss suction portion 14, [0111] discuss movement of the robot is caused by driving force of main wheels 40;   [0058]-[0092] discuss controller 100, driving unit 50, drive the driving unit to lower or raise main wheel 40, discuss sensor 90 includes “an obstacle detection sensor…, a sensor to determine if the robot is inclined”;  at least figs. 7-10 [0093]-[0121] discuss “The sensor of the robot cleaner to sense an obstacle positioned in front of or behind the robot cleaner checks if the stepped portion 80 has a height allowing the robot cleaner to cross over the stepped portion 80”, “the controller 100 determines if the auxiliary front wheel 20 has entered the stepped portion 80 according to information received from the sensors 90 (S10)”, “whether the auxiliary front wheel 20 has entered the stepped portion 80 may be determined by occurrence of inclination of the body 10 with the front side thereof positioned higher than the rear side thereof for a predetermined time”, “When it is determined that the auxiliary front wheel 20 has entered the stepped portion 80, the main wheel is lowered as exemplarily shown in FIG. 9 (S20)”, “As the main wheel 40 is lowered, the body 10 is raised with respect to the main wheel 40, and thereby the 

Regarding claim 6, Jang et al. teaches:
wherein the obstacle sensing unit includes a contact sensor configured to sense contact with the obstacle, and 
in a case where the contact sensor has contacted the obstacle to sense the obstacle, the vehicle height adjustment unit increases the vehicle height to a predetermined height (at least [0003]-[0005] discuss vacuum cleaner, figs. 1-10 [0049]-[0121] discuss robot cleaner, body 10, main wheels 40, suction portion 14,          discuss    in particular at least [0052]-[0053] discuss suction portion 14, [0111] discuss movement of the robot is caused by driving force of main wheels 40;   [0058]-[0092] discuss controller 100, driving unit 50, drive the driving unit to lower or raise main wheel 40, discuss sensor 90 includes “an obstacle detection sensor…, a sensor to determine if the robot is inclined”;  at least figs. 7-10 [0093]-[0121] discuss “The sensor of the robot cleaner to sense an obstacle positioned in front of or behind the robot cleaner checks if the stepped portion 80 has a height allowing the robot cleaner to cross over the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al.  (US 2013/0340201) as applied to claim 1 above, and further in view of Hato et al. (US 20070113373).

Regarding claim 7, Jang et al. teaches:
suction port provided at its location of a lower surface of the vacuum body (at least [0003]-[0005] discuss vacuum cleaner, figs. 1-10 [0049]-[0121] discuss robot cleaner, body 10, main wheels 40, suction portion 14,  in particular at least [0052]-[0053] discuss suction portion 14, [0111] discuss movement of the robot is caused by driving force of main wheels 40);
Jang et al. does not explicitly teach:
wherein the suction port is provided to freely protrude or retract from its location;
However, Hato et al. teaches:
wherein the suction port is provided to freely protrude or retract from its location (at least [0010]) to not hinder the running of the cleaner body ([0010]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Jang et al. with wherein the suction port is provided to freely protrude or retract from its location as taught by Hato et al. to not hinder the running of the cleaner body.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ebrahimi Afrouzi (US 2015/0313438) discuss auxiliary oval wheel that raises the robot over obstacle.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO LONG T. NGUYEN
Examiner
Art Unit 3664



/BAO LONG T NGUYEN/              Primary Examiner, Art Unit 3664